DETAILED ACTION
Claims 1-20 are considered in this office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-20 have been allowable over prior art search	.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are:
 1) Achin et al. (US 10366346B2) discloses A method for determining the predictive value of a feature may include: (a) performing predictive modeling procedures associated with respective predictive models, wherein performing each modeling procedure includes fitting the associated model to an initial dataset representing an initial prediction problem; (b) determining a first accuracy score of each of the fitted models, representing an accuracy with which the fitted model predicts an outcome of the initial prediction problem; (c) shuffling values of a feature across observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second accuracy score of each of the fitted models, representing an accuracy with which the fitted model predicts an outcome of the modified prediction problem; and (e) determining a model-specific predictive value of the feature for each of the fitted models based on the first and second accuracy scores of the fitted model. 
2) Monaghan et. al (US 20210232954) discloses there is a need for more effective and efficient predictive data analysis. This need can be addressed by, for example, solutions for performing/executing predictive data analysis using custom-parameterized dimensionality reduction. In one example, a method includes identifying a group of predictive input features and one or more predictive markers; determining a per-marker feature for each predictive marker; determining one or more refined features for the group of predictive input features based at least in part on each per-marker feature for a predictive marker; performing the predictive inference based at least in part on the one or more refined features to generate one or more predictions; and performing one or more prediction-based actions based at least in part on the one or more predictions.
3) Andersen et al.  (US10692114B1) which discloses A real-time messaging platform allows advertiser accounts to pay to insert candidate messages into the message streams requested by account holders. To accommodate multiple advertisers, the messaging platform controls an auction process that determines which candidate messages are selected for inclusion in a requested account holder's message stream. Selection is based on a bid for the candidate message, the message stream that is requested, and a variety of other factors that vary depending upon the implementation. The process for selection of candidate messages generally includes the following steps, though any given step may be omitted or combined into another step in a different implementation: targeting, filtering, prediction, ranking, and selection.
Regarding Independent Claims 1 the prior art does not discloses a method comprising: storing training data that comprises a plurality of training instances, each of which corresponds to a plurality of usage-based features of an online service by a user and a label associated with the user; using one or more machine learning techniques to train a model based on the training data, wherein, after training the model, the model includes an importance value for each usage-based feature in the plurality of usage-based features; for each usage-based feature in a subset of the plurality of usage-based features, using the model to generate a dependency graph that indicates a relationship between different values, within a range of values, of said each usage-based feature and probabilities of users to perform a particular action; based on historical usage data of the online service, for each usage-based feature in the subset, generating a histogram that indicates, for each sub-range of the range of values of said each usage-based feature, a number of users of the online service associated with said each sub-range; for each usage-based feature in the subset, selecting an optimized value in the range of values for said each usage-based feature that is based on (1) the dependency graph associated with said each usage-based feature and (2) the histogram associated with said each usage-based feature; identifying, for a first user of the online service, a first usage value that indicates a level of usage of a first usage-based feature in the subset; performing a comparison between the first usage value and a first optimized value of the first usage-based feature; based on the comparison, determining whether to present first data about the first usage- based feature to the first user.
Regarding Independent Claims 10,  the prior art does not discloses a method comprising: storing training data that comprises a plurality of training instances, each of which corresponds to a plurality of usage-based features of an online service by a user and a label associated with the user;  -23-Docket No.: 60352-0424 (902597-US-NP) using one or more machine learning techniques to train a model based on the training data, wherein, after training the model, the model includes an importance value for each usage-based feature in the plurality of usage-based features; for each usage-based feature in a subset of the plurality of usage-based features, using the model to generate a dependency graph that indicates a relationship between different values, in a range of values, of said each usage-based feature and probabilities of users to perform a particular action; based on historical usage data of the online service, for each usage-based feature in the subset, generating a histogram that indicates, for each sub-range in the range of values of said each usage-based feature, a number of users of the online service associated with said each sub-range; storing a minimum probability threshold that is associated with the dependency graph; storing a minimum user threshold that is associated with the histogram; identifying one or more usage-based features in the plurality of usage-based features to exclude from consideration based on the minimum probability threshold or the minimum user threshold; wherein the method is performed by one or more computing devices.
Regarding Independent Claims 12,  the prior art does not discloses One or more storage media storing instructions which, when executed by one or more processors, cause: storing training data that comprises a plurality of training instances, each of which corresponds to a plurality of usage-based features of an online service by a user and a label associated with the user;  -24-Docket No.: 60352-0424 (902597-US-NP) using one or more machine learning techniques to train a model based on the training data, wherein, after training the model, the model includes an importance value for each usage-based feature in the plurality of usage-based features; for each usage-based feature in a subset of the plurality of usage-based features, using the model to generate a dependency graph that indicates a relationship between different values, in a range of values, of said each usage-based feature and probabilities of users to perform a particular action; based on historical usage data of the online service, for each usage-based feature in the subset, generating a histogram that indicates, for each sub-range in the range of values of said each usage-based feature, a number of users of the online service associated with said each sub-range; for each usage-based feature in the subset, selecting an optimized value in the range of values for said each usage-based feature that is based on (1) the dependency graph associated with said each usage-based feature and (2) the histogram associated with said each usage-based feature; identifying, for a first user of the online service, a first usage value that indicates a level of usage of a first usage-based feature in the subset; performing a comparison between the first usage value and a first optimized value of the first usage-based feature; based on the comparison, determining whether to present first data about the first usage- based feature to the first user.
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668